Case 1:18-cv-20394-RNS Document 138 Entered on FLSD Docket 10/28/2019 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA,
                                   MIAMI DIVISION

                                Case NO. 18-20394-CIV-Scola/Torres

   UNITED STATES OF AMERICA ex rel.                 )
   DEREK LEWIS and JOEY NEIMAN,                     )
                                                    )
                  Plaintiffs/Relators,              )
                                                    )
                  vs.                               )
                                                    )
   COMMUNITY HEALTH SYSTEMS,                        )
   INC. et al.                                      )
                                                    )
                  Defendants.                       )

                      DEFENDANT MEDHOST INC.’S
   MOTION TO STRIKE RELATORS’ CONSOLIDATED RESPONSE IN OPPOSITION
     TO DEFENDANTS’ MOTIONS TO DISMISS RELATORS’ FIRST AMENDED
                            COMPLAINT

          Defendant MEDHOST, INC. (“MEDHOST”) moves to strike Relators’ Consolidated

   Response in Opposition to Defendants’ Motions to Dismiss Relators’ First Amended Complaint

   and for Attorney’s Fees and Costs. Relators violated Local Rule 7.1(a)(3) by failing to meet

   and confer regarding their request to extend their page limit and, moreover, misrepresented to

   the Court that MEDHOST did not oppose that request. MEDHOST conferred with Relators’

   counsel prior to filing this Motion to Strike.

  I.     OPERABLE FACTS

         1.      At 9:22 am on Tuesday, October 22, 2019, Relators’ counsel David Morrison,

  from Goldberg Kohn Ltd. of Chicago, emailed MEDHOST’s undersigned counsel Steve Sozio

  and Laura Weidenfeld to ask if MEDHOST would object to Relators filing a consolidated

  response brief to the Defendants’ Motions to Dismiss. The entire substance of the email is set

  forth below. See Ex. A.


                                                        1
Case 1:18-cv-20394-RNS Document 138 Entered on FLSD Docket 10/28/2019 Page 2 of 8




         2.      Later that same morning, Ms. Weidenfeld responded that MEDHOST had no

  objection to a consolidated response brief. See Ex. B.

         3.      Relators’ counsel never asked for MEDHOST’s consent to an extended page limit

  for the proposed consolidated brief.

         4.      At 5:34 pm on October 22, 2019, Relators filed what they captioned an unopposed

  motion to file a consolidated brief. See Dkt 135. Relators did not provide a draft of this

  purportedly unopposed motion to MEDHOST’s counsel before filing the motion. The motion

  represented that MEDHOST did not oppose an eighty-page limit for Relators’ proposed

  consolidated brief. MEDHOST never provided such consent—which Relators never even

  sought, even though Local Rule 7.1(a)(3) required them to meet and confer with MEDHOST

  about the extension. MEDHOST’s counsel would not have agreed to an eighty-page response

  brief if Relators had conferred with them on the issue.

         5.      On Wednesday, October 23, 2019, at 10:58 am, approximately three business

  hours after Relators filed what they represented to be an unopposed motion, the Court

  “reluctantly” granted the motion in the following order (Dkt. 136):




                                                   2
Case 1:18-cv-20394-RNS Document 138 Entered on FLSD Docket 10/28/2019 Page 3 of 8



  PAPERLESS ORDER: The Court grants [135] the Relators' unopposed motion for
  leave to file a consolidated response brief to the four motions to dismiss filed by
  the Defendants. The Court also grants, reluctantly, the Relators' unopposed
  request to exceed the page the limit. While the Court understands that the
  Relators would have otherwise had an opportunity to file four responses of
  twenty pages each, the Court is also aware that many of the issues raised by the
  Defendants overlap to a large degree. The Court thus directs the Relators to avoid
  belaboring their filing with repetitive arguments and to focus on addressing
  common issues in an organized and efficient manner. The Relators may not rely
  on the enlarged eighty-page limit as an excuse for presenting meandering and
  imprecise arguments. Signed by Judge Robert N. Scola, Jr. (kbe)

         6.      Counsel for MEDHOST did not have an opportunity to review or respond to

  Relators’ Motion for Leave to file a consolidated response brief until after the Court granted the

  Motion.

         7.      On Thursday, October 24, 2019, at 11:36 pm, Relators filed their Consolidated

  Response in Opposition to Defendants’ Motions to Dismiss, which is 76 pages long, with 95

  pages of exhibits. Dkt. 137.

         8.      The vast majority of the Relators’ Consolidated Response is directed at the

  arguments MEDHOST made in its 25-page Motion to Dismiss.

         9.      On Friday October 25, 2019, after MEDHOST’s counsel had an opportunity to

  review Relators’ Consolidated Response, MEDHOST’s counsel Mr. Sozio sent an email,

  attached hereto as Ex. C, to Relators’ counsel David Morrison raising the issue of the

  misrepresentation to the Court, and MEDHOST’s lack of agreement to the page expansion. Mr.

  Sozio also called Relators’ counsel Jeff Dickstein and left a voicemail about the issue. Relators’

  counsel David Morrison responded that they believed the request for an eighty-page limit was

  implicitly “understood” in their request. Ex. D.




                                                     3
Case 1:18-cv-20394-RNS Document 138 Entered on FLSD Docket 10/28/2019 Page 4 of 8



          10.     On Saturday, October 26, 2019, Mr. Sozio responded to Mr. Morrison’s email,

  informing him that MEDHOST intended to file a motion to strike but was willing to discuss the

  matter further if Relators’ counsel wished. See Ex. E.

          11.     Relators’ counsel has not communicated with MEDHOST’s counsel any further

  about this matter.

  II.     ARGUMENT

          Relators’ request for an eighty-page limit breached the local rules by having not been the

  subject of a prior meet-and-confer, which Relators then misrepresented to the Court. Their

  lengthy response brief—about which the Court had already expressed reservations—should be

  stricken as a result.

          Southern District of Florida Local Rule 7.1(a)(3) provides that “[p]rior to filing any

  motion in a civil case, . . . counsel for the movant shall confer (orally or in writing), or make

  reasonable effort to confer (orally or in writing), with all parties or non- parties who may be

  affected by the relief sought in the motion in a food faith effort to resolve by agreement the

  issues to be raised in the motion.” L.R. 7.1(a)(3). Local Rule 7.1(a)(3) also provides that

  “[f]ailure to comply with the requirements of this Local Rule may be cause for the Court to grant

  or deny the motion and impose on counsel and appropriate sanction, which may include an order

  to pay the amount of the reasonable expenses incurred because of the violation, including a

  reasonable attorney’s fee.” Id.

          These rules “have the force of law.” Hollingsworth v. Perry, 558 U.S. 183, 191 (2010);

  see also Castro v. Dir., F.D.I.C., 449 F. App’x 786, 788 (11th Cir. 2011). If a court

  “ignore[s] . . . clear-cut violations of the local rule[s] . . . it will send an improper and unfortunate

  message: that lawyers can violate the local rules with impunity and not worry.” Royal Bahamian

  Ass’n, Inc. v. QBE Ins. Corp., 744 F. Supp. 2d 1297, 1302 (S.D. Fla. 2010).
                                                     4
Case 1:18-cv-20394-RNS Document 138 Entered on FLSD Docket 10/28/2019 Page 5 of 8



         Relators have all but admitted that they did not meet and confer on their page limit

  extension, but rather thought it was implicitly “understood” in their Request to file a

  consolidated brief. Ex. D. Relators’ conduct is exacerbated by the fact that they misrepresented

  to the Court that they did meet and confer and that the expanded page limit was unopposed.

  MEDHOST would have opposed this request had it had the opportunity—and, if Relators had

  followed the local rules, they would have known this and would have needed to indicate

  MEDHOST’s opposition in their motion.

         Under these circumstances, the proper remedy is to strike Relators’ brief. See, e.g.,

  Porter v. Collecto, Inc., No. 14–21270–CIV, 2014 WL 2612317, at *2 (S.D. Fla. June 11, 2014)

  (striking Plaintiffs’ 39-page brief for exceeding the page limit and failing to meet and confer and

  ordering costs). Indeed, when a party breaches its meet-and-confer obligations, courts have often

  chastised the party and/or ordered costs. See, e.g., Sparta Ins. Co. v. Colareta, No. 13–60579–

  CIV, 2013 WL 5588140, at *4 (S.D. Fla. Oct. 10, 2013) (ordering costs and noting that

  “compliance with the Local Rules’ conferral requirement is important. It preserves the resources

  of the parties and the court by preventing the investment of time and effort in briefing and

  resolving issues over which no dispute actually exists.”); Lyew v. Homebanc Mtge. Corp., NO.

  06-61045, 2006 WL 8431568, at *1 (S.D. Fla. Oct. 17, 2006) (chastising Plaintiffs for failure to

  discuss any of the particulars in their meet and confer with Defendant’s counsel because Local

  Rule 7.1(a)(3) “mandates more than simply notifying opposing counsel that a motion will be

  filed. Pursuant to this Rule, the parties must make ‘a good faith effort’”). This remedy is

  particularly appropriate here, when Relators not only did not meet and confer with MEDHOST

  but also then misrepresented the matter to the Court.




                                                   5
Case 1:18-cv-20394-RNS Document 138 Entered on FLSD Docket 10/28/2019 Page 6 of 8



         Pursuant to Local Rule 7.1(a)(3), MEDHOST’s counsel certifies that it has conferred

  with Relators’ counsel in a good faith effort to resolve the issues prior to making this Motion but

  the parties have been unable to resolve the issues.

  III.   Conclusion:

         The Court should strike Relators’ Consolidated Response in Opposition to Defendants’

  Motions to Dismiss Relators’ First Amended Complaint and grant fees and costs. If the Court

  denies this Motion, MEDHOST is not requesting additional pages or time to respond to the

  Relators’ Consolidated Response in Opposition to the Defendants’ Motions to Dismiss.




                                                   6
Case 1:18-cv-20394-RNS Document 138 Entered on FLSD Docket 10/28/2019 Page 7 of 8



  Dated: October 28, 2019                   Respectfully submitted,


                                            /s/ Erika S. Whyte


                                            Stephen G. Sozio
                                            Jones Day
                                            901 Lakeside Avenue
                                            Cleveland, OH 44114
                                            (216) 586-3939
                                            Email: sgsozio@jonesday.com
                                            * admitted pro hac vice

                                            Laura F. Laemmle-Weidenfeld
                                            Jones Day
                                            51 Louisiana Avenue NW
                                            Washington, DC 20001
                                            (202) 879-3939
                                            Fax: 202-626-1700
                                            Email: lweidenfeld@jonesday.com
                                            * admitted pro hac vice

                                            Erika Stephanie Whyte
                                            Jones Day
                                            600 Brickell Avenue
                                            Suite 3300
                                            Miami, FL 33131
                                            (305) 714-9700
                                            Fax: (305) 714-9799
                                            Email: ewhyte@jonesday.com
                                            LEAD ATTORNEY

                                            Jessica M. Sarkis
                                            Jones Day
                                            901 Lakeside Avenue
                                            Cleveland, OH 44114
                                            (216) 586-3939
                                            Email: jsarkis@jonesday.com
                                            * admitted pro hac vice

                                            Attorneys for Defendant MEDHOST, Inc.




                                        7
Case 1:18-cv-20394-RNS Document 138 Entered on FLSD Docket 10/28/2019 Page 8 of 8




                                  CERTIFICATE OF SERVICE

         I certify that on October 28, 2019, I caused to be electronically filed the foregoing with the

  Clerk of Court for using the Court’s CM/ECF system, which sent notice of such filing to all counsel

  of record.

                                                /s/ Erika S. Whyte
                                                Erika S. Whyte




                                                   8
